Citation Nr: 1341516	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO. 09-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUES

1. Entitlement to payment of or reimbursement for unauthorized medical expenses for ambulance service from Galesburg Hospitals' Ambulance Service on July 8, 2007. 

2. Entitlement to payment of or reimbursement for unauthorized medical expenses for hospitalization at OSF Saint Francis Medical Center from July 8, 2007 until July 9, 2007. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1970 and from November 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 13, 2007, and September 20, 2007, determinations of the Department of Veterans Affairs Medical Center (VAMC) in Danville, Illinois.  The September 13, 2007, determination denied reimbursement to Saint Francis Medical Center.  The September 20, 2007 determination denied reimbursement to the Galesburg Hospitals' Ambulance Service ("Galesburg Ambulance"). 

The Board notes that with regard to July 8, 2007, medical treatment, the Veteran had also made a request for reimbursement for unauthorized medical expenses from Midwest Urological Group Ltd. The Danville VAMC denied that claim in a September 2007 letter.  However, the Veteran did not timely file a notice of disagreement with that determination.  Although the Veteran filed a notice of disagreement in October 2007, he specified that his notice of disagreement was in regard to the September 13, 2007, (Saint Francis Medical Center) and September 20, 2007, (Galesburg Ambulance) determinations.  As such, a claim for expenses from Midwest Urological Group Ltd. is not before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to payment of or reimbursement for unauthorized medical expenses from Galesburg Ambulance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Medical care was provided to the Veteran at Saint Francis Medical Center from July 8, 2007, to July 9, 2007. 

2.  The private treatment rendered by Saint Francis Medical Center was not pre-authorized by VA.

3.  Resolving reasonable doubt in the Veteran's favor, the medical care that the Veteran received from July 8, 2007, to July 9, 2007, at Saint Francis Medical Center was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and Federal facilities were not feasibly available for treatment. 


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received from July 8, 2007, to July 9, 2007, at Saint Francis Medical Center have been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board grants entitlement to reimbursement for the medical expenses the Veteran incurred from July 8, 2007, to July 9, 2007, at Saint Francis Medical Center, which constitutes a complete grant of the Veteran's claim. Therefore, no discussion of VA's duty to notify or assist is necessary.


Analysis

The Veteran is seeking entitlement to payment of or reimbursement for unauthorized medical expenses for medical treatment received for priapism due to his accidental overdose of erectile dysfunction medication, which led to an erection of the penis that lasted for several hours.  Specifically, four hours after the start of his erection, the Veteran sought medical treatment at Holy Family Medical Center  in Monmouth, IL.  Following initial treatment, Holy Family Medical Center then transferred the Veteran (through the use of Galesburg Ambulance) to Saint Francis Medical Center in Peoria, IL. 

The VAMC in Danville, Illinois, denied the claim on the basis that a VA facility was feasibly available (September 13, 2007, determination letter and October 3, 2007, Reconsideration).  In his March 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran reported that he lived two and a half hours from the VAMC in Iowa City, Iowa, and four hours from the VAMC in Danville, IL.  He also claimed that he had asked for VA Hospital transfer.  In his September 2007 notice of disagreement, the Veteran claimed that he had requested that he be taken to the VA Hospital in Iowa City, but that his doctor would not allow that transfer.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care in accordance with the provisions of this section.  When demand is only for infrequent use, individual authorizations may be used.  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, for medical services for the treatment of any disability of a Veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2). 

The admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran, or by others in his or her behalf, is dispatched to VA within 72 hours after the hour of admission. When an application for admission by a Veteran has been made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the postmark, or dispatch date of the application, or the date of any telephone call constituting an informal application.  See 38 C.F.R. § 17.54.

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek medical treatment at Saint Francis  Medical Center from July 8, 2007, to July 9, 2007.  The evidence also does not show that an application for authorization made to VA within 72 hours for emergency services. For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility from July 8, 2007, to July 9, 2007. 

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725(West 2002).  Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and non-service-connected conditions at non-VA facilities.  The amendments include making the definition of "emergency treatment" in § 1725(f) (1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy the following three conditions: 

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a vocational rehabilitation program and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2); and 

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) VA or other Federal facilities were not feasibly unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79070 (Dec. 21, 2011).

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized." Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Prior to the July 8, 2007, to July 9, 2007, treatment in question, service connection had been in effect for posttraumatic stress disorder (PTSD) rated at 100 percent,  effective since March 11, 1987.  The 100 percent rating has been in effect for over 20 years and is now protected.  The Board finds that for the purpose of this decision, that satisfies the requirement that the Veteran have a total disability, permanent in nature, resulting from a service-connected disability.  See 38 C.F.R. § 3.951.  He may therefore be considered for reimbursement or payment under 38 U.S.C.A. § 1728  for the medical expenses related to the private treatment if the record establishes that such care or services were rendered in a medical emergency and VA or other Federal facilities were not feasibly available.  See 38 C.F.R. § 17.120.

In his September 2007 notice of disagreement, the Veteran claimed that he had requested that he be taken to the VA Hospital in Iowa City, but that his doctor would not allow that, and required that the Veteran go to "the nearest facility which was Saint Francis Hospital in Peoria IL."

Hospital treatment records from Saint Francis Medical Center dated July 8, 2007, show that the Veteran presented in priapism.  He denied a history of priapism, but reported a history of erectile dysfunction for which he would take Cialis and corporal injections.  The Veteran had apparently taken an injection 10 hours prior to admission and had priapism since that time.  He was transferred from Holy Family Medical Center for further urological intervention.  The Veteran was given intravenous hydration and morphine for pain.  He had a Foley catheter placed secondary to retention, and underwent aspiration of the right corpora, with 165 cubic centimeter of blood returned.  He was placed on telemetry post-operatively and continued on intravenous fluids, ice, and pressure.  He was discharged the following day in stable condition.

In determining whether the Veteran's treatment was rendered in a medical emergency, the Board has referenced an internet website for the Mayo Clinic addressing priapism (http://www.mayoclinic.com/print/priapism/DS00873/METHOD=print&DSECTION=all).  Specifically, the medical treatise indicates "If you have an erection lasting longer than four hours, go to the emergency room."  The treatise further indicates that "Prompt treatment for priapism is usually needed to prevent tissue damage that could result in the inability to get or maintain an erection (erectile dysfunction)."

In light of the foregoing, the Board finds that the charges at issue were for an emergent condition.  In this regard, in light of the foregoing medical treatise directing anyone with priapism lasting more than four hours to seek immediate attention at an emergency room, and given the Veteran's symptoms, including severe pain which had to be treated with morphine, and resolving all reasonable doubt in the Veteran's favor, his condition on July 8, 2007, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health, and that all private treatment was rendered for an emergent condition.

With respect to the availability of a VA or other federal facility, the evidence of record reflects that the Veteran resided in Monmouth, Illinois.  The nearest VA Medical Center appears to have been the Iowa City, Iowa, VAMC, which was approximately 104 miles from his home.  The next closest VA Medical Center appears to have been the Danville, Illinois, VAMC, which was located approximately 192 miles from his home.  The Holy Family Medical Center in Monmouth, Illinois, was approximately one mile from the Veteran's home.  The Board finds it reasonable that someone in severe pain experiencing a medical emergency would opt to seek medical attention at an emergency room one mile from his home as opposed to a facility 104 miles from his home.  Additionally, it appears that the Veteran's condition was of such severity that the Holy Family Medical Center did not have the required facilities to treat his condition.  As such, the Holy Family Medical Center transferred the Veteran to a facility deemed appropriate in treating the precise nature of his emergent condition.  The Saint Francis Medical Center was approximately 67 miles from the Holy Family Medical Center, substantially closer than either of the VA medical care facilities.  As such, the Board finds that a VA or other federal facility was not feasibly available to provide the treatment at issue, and an attempt to use such facilities beforehand would not have been reasonable. 

The Board notes that service connection for PTSD, rated at 100 percent, has been in effect for the Veteran since 1987.  In this regard, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders, a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board finds it reasonable that a patient with this degree of disability would reasonably expect that delay in seeking immediate medical attention would have been hazardous to his life or health, and it would, also, be unreasonable to expect him to seek emergency room treatment 104 miles away when an emergency room was available one mile from his home.

As a general matter, the Board observes that the Veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help Veterans overall.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for payment or reimbursement of the treatment provided by OSF Saint Francis Medical Center from July 8, 2007, to July 9, 2007, have been met in this case. 


ORDER

Payment of or reimbursement for unauthorized medical expenses for hospitalization from July 8, 2007 until July 9, 2007 at OSF Saint Francis Medical Center, is granted.


REMAND

Following the September 20, 2007, denial of the Veteran's claim of reimbursement for unauthorized medical expenses for ambulance service from Galesburg Hospitals' Ambulance Service on July 8, 2007 (for transportation from Holy Family to St. Francis), the Veteran filed an October 2007 notice of disagreement with that decision.  The Veteran has not been furnished a Statement of the Case that addresses that issue.  Therefore, the Board is required to remand that issue to the RO for issuance of a proper statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall provide the Veteran with a Statement of the Case regarding the issue of reimbursement for unauthorized medical expenses for ambulance service from Galesburg Hospitals' Ambulance Service on July 8, 2007.  The RO/AMC shall also advise the Veteran of the time period in which to perfect his appeal.  

If the Veteran perfects his appeal of this issue in a timely fashion, then the case shall be returned to the Board for review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


